                 Case 3:19-cv-08252-VC Document 38 Filed 04/20/20 Page 1 of 1




                                               UNITED STATES DISTRICT COURT

                                           NORTHERN DISTRICT OF CALIFORNIA

K.R., an individual,                                                   )   Case No.: 3:19-cv-08252-VC
                                                                       )
                        Plaintiff,                                     )
                                                                       )   [PROPOSED] ORDER RESCHEDULING
           vs.                                                         )   HEARING DATE AND BRIEFING
                                                                       )   SCHEDULE FOR DEFENDANT
                                                                       )   MARRIOTT INTERNATIONAL, INC.’S
G6 Hospitality, LLC; and Marriott                                          MOTION TO DISMISS
International, Inc.,                                                   )
                                                                       )
                                                                       )
                        Defendants.                                    )
                                                                       )


          PURSUANT TO STIPULATION, IT IS HEREBY ORDERED that the hearing on the

Motion to Dismiss by Defendant Marriott International, Inc. is rescheduled for June 4, 2020 at

10:00 am in Courtroom 4 of the 17th floor and the time for plaintiff to file an Opposition to

Marriott International Inc.’s Motion to Dismiss is extended to April 23, 2020, and defendant

Marriott International, Inc.’s Reply is extended to May 7, 2020.

          IT IS SO ORDERED.


         April 20
Dated: ___________________, 2020
                                                                      HONORABLE VINCE CHHABRIA



  ....................................................   ..........   .....- 1 -……………………………………………… …
                                                                 [PROPOSED] ORDER RESCHEDULING HEARING DATE
                                                             AND BRIEFING SCHEDULE FOR DEFENDANT MARRIOTT’S
                                                                     MOTION TO DISMISS, CASE NO. 3:19-CV-08252-VC
